DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 17, 19, and 22 are pending in the application.
Applicant’s claim listing filed on July 11, 2022 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, and species (A), a recombinant RdRp complex which is from EBOV, in the reply filed on July 11, 2022 is acknowledged.
Claims 12, 17, 19, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 11, 2022.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 11, 2022.
Claims 1, 2, and 4-11 are being examined on the merits to the extent the claims read on the elected subject matter. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/CA2018/051065, filed on September 4, 2018, which claims priority under 35 U.S.C. 119(e) to U.S. provisional application 62/560,553, filed on September 19, 2017. 
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Specification/Informalities
The specification is objected to because the sequence alignment at Table 2 of p. 35 lacks clarity. Appropriate correction is required.  

Claim Objections
Claims 2, 5-7, and 11 are objected to because of the following informalities:
Claims 2, 6, 7, and 11 are objected to in the recitation of the abbreviation “EBOV” and in the interest of improving claim form, it is suggested that the entire phrase for which the abbreviation is used (i.e., Ebola virus) be recited in the first claim in which the abbreviation appears, e.g., “Ebola virus (EBOV)”. The applicant should a similar amendment for the other abbreviations recited in claims 2 and 3. 
Claims 4 and 6 are objected to in the recitation of “wherein the reaction mixture comprises a candidate agent” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “wherein the reaction mixture further comprises a candidate agent”.
Claim 5 is objected to in the recitation of “wherein the recombinant RdRp is expressed” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “wherein the recombinant RdRp complex is expressed”.
Claims 5-7 and 11 are objected to in the recitation of “the recombinant RdRp is expressed”, “the recombinant EBOV RdRp is active”, “the recombinant EBOV RdRp further comprises”, and “the EBOV RdRp”, respectively, and in the interest of improving claim form, it is suggested that the noted phrases be amended to recite (with markings to show changes made) “the recombinant RdRp complex is expressed”, “the recombinant EBOV RdRp complex is active”, “the recombinant EBOV RdRp complex further comprises”, and “the recombinant EBOV RdRp complex”.
Claim 6 is objected to in the recitation of “the recombinant EBOV RdRp complex comprise an EBOV L polypeptide” and in the interest of improving claim form and grammar, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “the recombinant EBOV RdRp complex comprises an EBOV L polypeptide”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deval et al. (PLoS Pathog. 11(6):e1004995, 2015, 24 pages; cited on Form PTO-892; hereafter “Deval”) as evidenced by Noton et al. (PLoS Pathog. 8(10):e1002980, 2012, 13 pages; cited on Form PTO-892; hereafter “Noton”). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
The claims are drawn to a method for assaying activity of a recombinant RNA-dependent RNA polymerase (RdRp) complex of a single-stranded RNA (ss-RNA) virus or a recombinant monomeric RdRp of a ss-RNA virus, the method comprising: 
incubating a reaction mixture comprising: 
(i) the recombinant RdRp complex or the recombinant monomeric RdRp; 
(ii) a RNA substrate comprising: 
(a) a primer phosphorylated at the 5'-end and comprising at least three nucleotides, and 
(b) a template comprising at least seven nucleotides, wherein the three nucleotides of the primer are complementary to the 3'-end of the template; and 
(iii) nucleotides; 
detecting incorporation of at least one nucleotide complementary to the template into the primer, 
wherein incorporation of at least one nucleotide into the primer indicates that the recombinant RdRp complex or the recombinant monomeric RdRp is active and copies the template in a base-specific manner.
Regarding claims 1 and 2, the reference of Deval discloses a RNA synthesis assay using recombinant Respiratory syncytial virus (RSV) (p. 10, Figures 4B and 4C; p. 20, top). More specifically, Deval discloses an RNA polymerase reaction sample comprising a recombinant RSVL-P polymerase (the recombinant RdRp complex in claim 1), a 5’-pACGC primer (a primer phosphorylated at the 5'-end and comprising at least three nucleotides in claim 1), an oligonucleotide template having the sequence 5'-UUUGUUCGCGU-3’ (a template comprising at least seven nucleotides, wherein the three nucleotides of the primer are complementary to the 3'-end of the template in claim 1), and initiating the reaction by adding specific NTPs (nucleotides in claim 1) (p. 10, Figure 4B; p. 20, top). Deval discloses detecting incorporation of the radioisotope tracer α33P-GTP (detecting incorporation of at least one nucleotide complementary to the template into the primer in claim 1) (p. 10, Figure 4C; p. 20, top).
Regarding claim 4, Deval discloses including ALS-8112-TP (candidate agent in claim 4) in the reaction, which had the effect of inhibiting RNA synthesis (p. 10, Figure 4B; p. 16, middle). Deval discloses that ALS-8112-TP targets the viral polymerase and causes complete chain termination of RNA synthesis (p. 16, middle). 
Regarding claim 5, Deval discloses the recombinant RSV polymerase complex was produced as previously described, citing to the reference of Noton (p. 20, top). Evidentiary reference Noton is cited in accordance with MPEP 2131.01.III to show that the proteins of the RSV polymerase complex were tagged with a hexahistidine sequence (p. 11, column 1, top). 
Regarding claim 8, as stated above, Deval discloses the single nucleotide incorporation reaction comprises a 5’-pACGC primer (p. 20, top), which is at least four nucleotides long.
Regarding claim 9, as stated above, Deval discloses the single nucleotide incorporation reaction comprises an oligonucleotide template having the sequence 5'-UUUGUUCGCGU-3’ (p. 20, top), which is eleven nucleotides long.
Regarding claim 10, as stated above, Deval discloses the single nucleotide incorporation reaction comprises MgCl2 (p. 20, top).
Therefore, Deval anticipates claims 1, 2, 4, 5, and 8-10 as written. 
In the interest of clarity, it is noted that the instant rejection is directed to the non-elected species of RSV in claim 2. The non-elected species of RSV has yet to be searched and examined on the merits because the cited prior art was identified during a search of the elected species of EBOV. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Deval (supra) in view of Warren et al. (Nature 531:381-385, 2016, 19 pages; cited on Form PTO-892; hereafter “Warren”) and Trunschke et al. (Virology 441:135-145, 2013; cited on the IDS filed on August 25, 2020; hereafter “Trunschke”). 
Claim 6 is drawn to the method of claim 1, wherein the virus is EBOV, the recombinant EBOV RdRp complex comprise an EBOV L polypeptide and an EBOV VP35 polypeptide, wherein incorporation of the at least one nucleotide into the primer indicates that the recombinant EBOV RdRp is active.
Claim 11 is drawn to the method of claim 6, wherein the reaction mixture comprises a candidate agent, wherein a lack of incorporation of the at least one nucleotide or an incomplete extension of the primer indicates that the candidate agent is an inhibitor of the EBOV RdRp.
The relevant disclosures of Deval as applied to claims 1, 2, 4, 5, and 8-10 are set forth above.
The difference between Deval and the claimed invention is that Deval does not teach or suggest EBOV RdRp complex comprising L polypeptide and VP35 polypeptide.
The reference of Warren teaches that the availability of broadly effective antivirals with a favorable benefit/risk profile would address a serious unmet medical need for the treatment of EBOV infection (p. 381, column 2, top) and teaches the discovery of a novel small molecule GS-5734 (p. 381, column 1, top). Warren acknowledges that the isolation and expression of EBOV RdRp has been elusive, but computational analysis of the catalytic palm subdomain demonstrated high sequence and structure homology of EBOV RdRp with RSV RdRp (p. 382, column 1) and relies on a RNA synthesis assay using RSV RdRp (“Methods” p. 2, column 2, bottom)  to support the position that the small molecule GS-5734 selectively inhibits EBOV RdRp (p. 381, Abstract; p. 382, column 2). 
The reference of Trunschke teaches the EBOV RdRp complex consists of the L polypeptide and the VP35 polypeptide (p. 135, Abstract). Trunschke teaches a method for in vitro translation using expression plasmids to produce the EBOV L and VP35 polypeptides (p. 143, column 2). Trunschke teaches formation of functional EBOV RdRp complex by binding of VP35 to preformed L oligomers or by cotranslational L-VP35 interaction (p. 140, column 1, bottom). Since the EBOV RdRp complex of Trunschke is from in vitro translated polypeptides using expression plasmids, Trunschke’s EBOV RdRp complex is considered to be “recombinant” in accordance with the definition set forth at the paragraph bridging pp. 9-10 of the specification. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Deval, Warren, and Trunschke to use the in vitro translated EBOV RdRp complex of Trunschke in a RNA synthesis assay according to Deval to screen for inhibitors of EBOV RdRp complex. One would have been motivated to do this because Deval discloses the concept of a RNA synthesis assay to screen for inhibitors of a RdRp complex, Warren teaches a desire to identify antivirals for the treatment of EBOV infection, however, acknowledges that the expression of EBOV RdRp has been elusive, and Trunschke teaches formation of functional EBOV RdRp complex of in vitro translated EBOV L and VP35 polypeptides. One would have had a reasonable expectation of success to use the in vitro translated EBOV RdRp complex of Trunschke in a RNA synthesis assay according to Deval because Deval discloses the methodology for a RNA synthesis assay to screen for inhibitors of a RdRp complex, and Trunschke taught formation of functional EBOV RdRp complex by in vitro translation. Therefore, the method of claims 6 and 11 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deval (supra) in view of Warren (supra) and Trunschke (supra) as applied to claims 6 and 11 above, and further in view of Hartlieb et al. (J. Biol. Chem. 278:41830-41836, 2003; cited on Form PTO-892; hereafter “Hartlieb”). 
Claim 7 is drawn to the method of claim 6, wherein the recombinant EBOV RdRp further comprises an EBOV VP30 polypeptide.
The relevant teachings of Deval, Warren, and Trunschke as applied to claims 1, 2, 4-6, and 8-11 are set forth above. Regarding claim 7, Trunschke further teaches that EBOV VP30 is a viral transcription factor that is required for efficient transcription (p. 135, column 2). The combination of Deval, Warren, and Trunschke does not teach or suggest including EBOV VP30 in a RNA synthesis assay.
Like Trunschke, Hartlieb teaches VP30 is an EBOV transcription activation factor (p. 41830, column 2, top) and also teaches that EBOV VP30 dramatically activates mRNA synthesis (p. 41830, column 2, top). Hartlieb teaches in vitro translation of EBOV VP30 (p. 41831, column 1, bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Deval, Warren, Trunschke, and Hartlieb to include the in vitro translated EBOV VP30 of Hartlieb along with in vitro translated EBOV RdRp complex of Trunschke in the RNA synthesis assay of Deval. One would have been motivated to do this because Trunschke taught EBOV VP30 is a viral transcription factor that is required for efficient transcription and Hartlieb taught EBOV VP30 dramatically activates mRNA synthesis. One would have had a reasonable expectation of success to include the in vitro translated EBOV VP30 of Hartlieb because Hartlieb taught in vitro translation of EBOV VP30. Therefore, the method of claim 7 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1-12, 17, 19, and 22 are pending.
Claims 3, 12, 17, 19, and 22 are withdrawn from consideration.
Claims 1, 2, and 4-11 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656